IN THE SUPREME COURT OF NORTH CAROLINA

                                       2022-NCSC-63

                                         No. 359A20

                                     Filed 17 June 2022

     BRUCE ALLEN BARTLEY

                  v.
     CITY OF HIGH POINT and MATT BLACKMAN in his Official Capacity as a Police
     Officer with the City of High Point, and Individually.


           Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel

     of the Court of Appeals, 272 N.C. App. 224 (2020), affirming a trial court order

     partially denying defendant’s motion for summary judgment entered on 21 October

     2019 by Judge Eric C. Morgan in Superior Court, Guilford County. Heard in the

     Supreme Court on 23 March 2022.


           The Deuterman Law Group, by Seth R. Cohen, for plaintiff-appellee.

           Poyner Spruill LLP, by David L. Woodard and Brett A. Carpenter, for
           defendant-appellant.


           EARLS, Justice.

¶1         The sole question we consider in this appeal is whether the Court of Appeals

     erred in affirming the trial court’s denial of Defendant Officer Matt Blackman’s

     (Officer Blackman) motion for summary judgment with respect to Plaintiff Bruce

     Bartley’s (Mr. Bartley) claims against him in his individual capacity based upon the

     defense of public official immunity, concluding that genuine issues of material fact
                                 BARTLEY V. CITY OF HIGH POINT

                                              2022-NCSC-63

                                            Opinion of the Court



     exist as to whether Officer Blackman acted with malice when he arrested Mr. Bartley

     for unlawfully resisting, delaying, or obstructing a public officer in discharging or

     attempting to discharge a public duty in violation of N.C.G.S. § 14-223. We hold that

     when viewing the evidence in the light most favorable to Mr. Bartley, genuine issues

     of material fact do exist as to whether Officer Blackman acted with malice in the

     performance of his duties when he allegedly used excessive force in arresting Mr.

     Bartley. Therefore, Officer Blackman is not entitled to summary judgment based

     upon the defense of public official immunity. We affirm the Court of Appeals’

     affirmance of the trial court’s order.

                                       I.      Background

¶2         Mr. Bartley was driving to his home in the afternoon on 23 August 2017 when

     he crossed a double yellow line to pass the pickup truck that was traveling on Old

     Mill Road directly in front of him. Mr. Bartley testified in his deposition that he

     believed passing the slow-moving truck on a double yellow line was legal because the

     car was traveling at a low rate of speed and impeding traffic. Officer Blackman, a

     police officer with the City of High Point, testified in his deposition that he was

     traveling behind Mr. Bartley in an unmarked patrol car when he observed Mr.

     Bartley pass the truck over the double yellow line. Officer Blackman testified that

     at that point he activated his blue strobe lights, air horn, and siren, and began

     catching up to Mr. Bartley’s car. Mr. Bartley testified that he did not see anyone
                                BARTLEY V. CITY OF HIGH POINT

                                          2022-NCSC-63

                                       Opinion of the Court



     behind him when he looked in the rearview mirror, that he did not see blue lights

     flashing, and that he did not hear a siren or air horn as he proceeded in the direction

     of his home.

¶3         When Mr. Bartley eventually reached his driveway, he parked, got out of the

     car, and walked toward the back of his car to retrieve his pet cat. At that moment, he

     heard someone, whom he identified as a male dressed in plainclothes, twice order him

     back inside his car. While Officer Blackman testified that he was wearing his

     departmental issued handgun on his right hip, handcuffs, and an additional

     ammunition magazine on his left side, that he was carrying his department issued

     radio in his left hand, and that his badge was on his belt and visible from the front,

     it is uncontested that Officer Blackman was not dressed in his police uniform and

     that he did not immediately identify himself as a police officer when he approached

     Mr. Bartley’s driveway and issued commands. Mr. Bartley testified that because he

     had no reason to know that the person giving him a command was a police officer, he

     thought that he had done nothing wrong, and suspected that perhaps Officer

     Blackman was at the wrong address, Mr. Bartley told Officer Blackman that he was

     on private property and that he was not going to get back into his car.

¶4         Officer Blackman testified that after Mr. Bartley twice ignored his

     command, Officer Blackman used his hand radio to report the traffic stop to

     law enforcement communications. He gave a description of his location, Mr. Bartley,
                                BARTLEY V. CITY OF HIGH POINT

                                          2022-NCSC-63

                                        Opinion of the Court



     and Mr. Bartley’s vehicle. Officer Blackman further testified that he requested

     backup because he believed that there was an officer safety issue based on Mr.

     Bartley’s response to his command to get back into his vehicle “in the face of a traffic

     stop.” Mr. Bartley testified that when he turned his back on Officer Blackman after

     telling Officer Blackman, who from Mr. Bartley’s perspective, was an unidentified

     trespasser, that he was on private property and that he would not get back into his

     car, “the next thing” [Mr. Bartley] knew, he was “body slammed” against the trunk

     of his vehicle, handcuffed, and told he was being detained.

¶5         Mr. Bartley testified repeatedly that “[Officer Blackman] slammed me against

     the back trunk lid of my vehicle and handcuffed me.” Officer Blackman testified that

     he put Mr. Bartley in handcuffs because (1) Mr. Bartley ignored his commands and

     told him that he was on private property, which Officer Blackman believed to create

     a safety issue because he had no way of knowing Mr. Bartley’s intentions, and (2)

     Officer Blackman believed that Mr. Bartley’s refusal to comply with Officer

     Blackman’s commands to get back in the car constituted probable cause to charge Mr.

     Bartley with resisting, delaying, or obstructing a public officer. Officer Blackman

     denied that he body slammed and tightly handcuffed Mr. Bartley when he carried out

     the arrest.

¶6         Mr. Bartley testified that following his arrest, he remained in handcuffs in his

     driveway in full view of his neighbors for 20–25 minutes even after he was patted
                                   BARTLEY V. CITY OF HIGH POINT

                                             2022-NCSC-63

                                          Opinion of the Court



     down by Officer Blackman and even though a backup officer had been called to the

     scene. Mr. Bartley further stated that he asked Officer Blackman to loosen the

     handcuffs because they were too tight and were hurting his wrists, but Officer

     Blackman refused and insisted that if Mr. Bartley had done as he was initially told,

     then he would not have been in this situation. Mr. Bartley claims that the forcefully

     applied handcuffs left red marks and bruises on his wrists, which he photographed

     on the day of the incident.

¶7          Mr. Bartley was charged with violating N.C.G.S. § 14-233 (resisting, delaying,

     and obstructing a public officer) for exiting his vehicle and refusing to obey

     commands.1 He also was cited for passing another vehicle in a prohibited passing

     zone over a double yellow line pursuant to N.C.G.S. § 20-146(a). Mr. Bartley hired an

     attorney who advised him to take a driving class and complete twenty hours of

     community service, both of which he did. It is uncontested that the charges against

     Mr. Bartley were dismissed.

¶8          On 20 December 2018, Mr. Bartley filed a civil suit against Officer Blackman,

     in both his official and individual capacities; and against the City of High Point; for

     malicious prosecution, false imprisonment/arrest, and assault and battery.



            1 The dissent asserts that “[i]t is undisputed that Officer Blackman had probable cause
     to arrest Bartley.” 2022-NCSC-63, ¶ 46. However, that is disputed. Among his other claims,
     Mr. Bartley sued Officer Blackman for false arrest whereby he challenges the lawfulness of
     his detainment. The issue of whether Officer Blackman had probable cause to arrest Mr.
     Bartley for violating N.C.G.S. § 14-223 is not before us.
                                     BARTLEY V. CITY OF HIGH POINT

                                             2022-NCSC-63

                                           Opinion of the Court



       Defendants answered the complaint on 25 January 2019, asserting the defenses of

       governmental and public official immunity, among others. In his complaint, Mr.

       Bartley alleged that he was forcibly thrown against the trunk of his car, handcuffed,

       and charged with resisting an officer in the driveway of his residence after passing a

       slow-moving vehicle on Old Mill Road and being followed by Officer Blackman, a

       plain-clothes High Point police detective driving an unmarked vehicle.

¶9           On 19 September 2019, defendants filed a general motion for summary

       judgment pursuant to Rule 56 of the North Carolina Rules of Civil Procedure on the

       grounds that there was no genuine issue as to any material fact and that defendants

       were entitled to judgment as a matter of law. On 21 October 2019, the trial court

       dismissed with prejudice Mr. Bartley’s claims against the City of High Point and

       Officer Blackman in his official capacity on the ground that sovereign immunity

       barred those claims. The trial court denied defendants’ summary judgment motion

       as to the claims against Officer Blackman in his individual capacity “finding that

       there are genuine issues of material fact as to these claims that preclude summary

       judgment as a matter of law.” Officer Blackman appealed from the order partially

       denying his motion for summary judgment as to the claims against him in his

       individual capacity.

                               II.     Court of Appeals Opinion

¶ 10         On appeal, Officer Blackman argued that the trial court erred in denying his
                                  BARTLEY V. CITY OF HIGH POINT

                                            2022-NCSC-63

                                          Opinion of the Court



       motion for summary judgment based upon the defense of public official immunity. He

       also asked the Court of Appeals to address the merits of the claims against him. On

       7 July 2020, a divided panel of the Court of Appeals affirmed the trial court’s order,

       concluding that Officer Blackman was not entitled to summary judgment on

       the ground of public official immunity, and declined to reach the merits of the

       underlying claims because Officer Blackman had no right to interlocutory review on

       the other issues he sought to raise. Bartley v. City of High Point, 272 N.C. App. 224

       (2020). The court explained that “[p]olice officers engaged in performing their duties

       are public officials for the purposes of public official immunity [and] enjoy absolute

       immunity from personal liability for discretionary acts done without corruption or

       malice.” Id. at 227–28 (cleaned up). The court noted that a police officer is therefore

       generally “immune from suit unless the challenged action was (1) outside the scope

       of official authority, (2) done with malice, or (3) corrupt,” id. at 228, and ultimately

       concluded that the facts of this case as alleged with respect to each claim were

       sufficient to raise an issue of genuine material fact as to whether Officer Blackman

       acted with malice.

¶ 11         In dissent, Judge Tyson concluded that Mr. Bartley “did not carry his ‘heavy

       burden’ to survive Officer Blackman’s motion for summary judgment on the issue of

       his individual liability under public official immunity.” Id. at 239–40 (Tyson, J.,

       dissenting). Judge Tyson reasoned that some of Mr. Bartley’s admissions about a
                                   BARTLEY V. CITY OF HIGH POINT

                                             2022-NCSC-63

                                          Opinion of the Court



       civilian’s right to ignore an officer’s directives during an investigatory stop and his

       general admissions about some of his alleged movements during the encounter were

       “sufficient to defeat [his] claims.” Id. at 237. The dissent further opined that Mr.

       Bartley had “not met his ‘heavy burden’ ‘to produce a forecast of evidence

       demonstrating specific facts, as opposed to allegations, showing that he can at

       least establish a prima facie case at trial.’ ” Id. (quoting Leete v. Cnty. Of Warren, 341

       N.C. 116, 119 (1995); Draughon v. Harnett Cnty. Bd. of Educ., 158 N.C. App. 208, 212

       (2003)). In Judge Tyson’s view, the majority’s opinion misapplied the standard of

       review and purported to shift the “heavy burden” Mr. Bartley must carry to prevail

       in this context. Id. Judge Tyson concluded that “[no] genuine issues of material fact

       exist in the pleadings, depositions, and affidavits served and entered in this matter

       to overcome defendant’s motions and to deny summary judgment,” and that the trial

       court’s ruling should have therefore been reversed and remanded for entry of

       summary judgment in favor of Officer Blackman. Id. at 240.

¶ 12         Officer Blackman appealed the Court of Appeals’ decision to this Court as a

       matter of right based on Judge Tyson’s dissent.

                                  III.   Standard of Review

¶ 13         Summary judgment is proper only “if the pleadings, depositions, answers to

       interrogatories and admissions on file, together with the affidavits, if any, show

       that there is no genuine issue as to any material fact and that the moving party is
                              BARTLEY V. CITY OF HIGH POINT

                                        2022-NCSC-63

                                      Opinion of the Court



entitled to judgment as a matter of law.” N.C.G.S. § 1A-1, N.C. R. Civ. P. 56(c); see

also Singleton v. Stewart, 280 N.C. 460, 464–65 (1972). “An issue is genuine if it ‘may

be maintained by substantial evidence.’ ” City of Thomasville v. Lease-Afex, Inc.,

300 N.C. 651, 654 (1980) (quoting Koontz v. City of Winston-Salem, 280 N.C. 518, 518

(1972)). Substantial evidence is that amount of relevant evidence necessary to

persuade a rational juror to accept a conclusion. State v. Mann, 355 N.C. 294, 301

(2002). An issue is material if, as alleged, facts “would constitute a legal defense, or

would affect the result of the action or if its resolution would prevent the party against

whom it is resolved from prevailing in the action.” Koontz, 280 N.C. at 518. When

examining a summary judgment motion, “‘all inferences of fact . . . must be drawn

against the movant and in favor of the party opposing the motion.”’ Caldwell v. Deese,

288 N.C. 375, 378 (1975) (quoting 6 James Wm. Moore, Moore's Federal Practice §

56.15[3], at 2337 (2d ed. 1971)).2 This standard requires us to refrain from weighing

the evidence or making credibility determinations. Howerton v. Arai Helmet, Ltd. 358

N.C. 440, 471 (2004) (explaining that when reviewing a motion for summary


       2  The dissent’s statement of the proper standard at summary judgment fails to
acknowledge this principle of black letter law and disregards it. It may be true that “[i]t is a
difficult time to be in law enforcement” but our task here is not to weigh the competing
deposition testimony, decide whose version of the events is correct, substitute our judgment
for that of a jury, give preferential consideration to law enforcement officers, or provide them
absolute immunity from any liability no matter what they do. At this stage, the question is
whether the evidence, taken in the light most favorable to the non-moving party, creates a
disputed issue of material fact related to public official immunity. See, e.g., Ussery v. Branch
Banking and Trust Co., 368 N.C. 325, 334 (2015) (facts must be viewed in light most favorable
to the non-moving party on motion for summary judgment).
                                   BARTLEY V. CITY OF HIGH POINT

                                                2022-NCSC-63

                                           Opinion of the Court



       judgment, it is not the function of the court to weigh conflicting record evidence and

       that issues “legitimately called into question” should be preserved for resolution by a

       jury); see also Hensley ex rel. North Carolina v. Price, 876 F.3d 573, 584 (4th Cir. 2017)

       (observing that in the summary judgment posture, courts must not credit defendant’s

       evidence, weigh the evidence, or resolve factual disputes in the defendants’ favor).

¶ 14         We review a trial court's order granting or denying summary judgment de

       novo. Craig v. New Hanover Cnty. Bd. of Educ, 363 N.C. 334, 337 (2009). “Under a de

       novo review, the court considers the matter anew and freely substitutes its own

       judgment for that of the lower tribunal.” Id. (cleaned up).

                                          IV.     Analysis
       A. Jurisdiction

¶ 15         Officer Blackman appeals from the trial court’s order partially denying

       summary judgment on Mr. Bartley’s claims against him in his individual capacity.

       Accordingly, we first address the threshold issue of the reviewability of an order

       denying Officer Blackman’s motion for summary judgment.

¶ 16         Ordinarily, the denial of a summary judgment motion is not immediately

       appealable as an interlocutory order. See Veazey v. City of Durham, 231 N.C. 354, 357

       (1950). An interlocutory order is one made during the pendency of an action, which

       does not dispose of the case, but leaves it for further action by the trial court to settle

       and determine the entire controversy. Id. An immediate appeal does not lie to this

       Court from an interlocutory order unless it concerns a judicial decision affecting a
                                   BARTLEY V. CITY OF HIGH POINT

                                             2022-NCSC-63

                                          Opinion of the Court



       substantial right claimed in the action or proceeding by the appellant. Id. The

       “substantial right” test for appealability asks whether the challenged order “will work

       injury to appellant if not corrected before appeal from final judgment.” Stanback v.

       Stanback, 287 N.C. 448, 453 (1975); see also N.C.G.S. § 1-277.

¶ 17         The denial of summary judgment on the ground of public official immunity is

       immediately appealable because it affects a substantial right. Public official

       immunity is more than a mere affirmative defense to liability as it shields a defendant

       entirely from having to answer for his conduct in a civil suit for damages. See

       Thompson v. Town of Dallas, 142 N.C. App. 651, 653 (2001) (quoting Epps v. Duke

       University, Inc., 122 N.C. App. 198, 201 (1996)) (explaining that an interlocutory

       appeal of an order denying a dispositive motion is allowed because “the essence

       of absolute immunity is its possessor’s entitlement not to have to answer for his

       conduct in a civil damages action.’’), disc. review denied, 344 N.C. 436 (1996)); see also

       Summey v. Barker, 142 N.C. App. 688, 689 (2001); Leonard v. Bell, 254 N.C. App.

       694, 697 (2017). If the trial court erroneously precludes a valid claim of public

       official immunity and the case proceeds to trial, immunity from trial would be

       effectively lost. Corum v. Univ. of North Carolina, 97 N.C. App. 527, 532 (1990) (citing

       Mitchell v. Forsyth, 472 U.S. 511, 525 (1985)), rev’d in part on other grounds, 330 N.C.

       761 (1992).

¶ 18         Unquestionably, the trial court’s order denying Officer Blackman’s motion for
                                  BARTLEY V. CITY OF HIGH POINT

                                            2022-NCSC-63

                                          Opinion of the Court



       summary judgment is interlocutory; it does not dispose of the action against him and

       leaves matters to be judicially determined between the parties which requires further

       action by the trial court. However, Officer Blackman asserts a claim of public official

       immunity, an immunity from suit that would be compromised if he were required to

       go to trial. Therefore, this interlocutory appeal of the denial of summary judgment on

       that issue is properly before this Court.

       B. Public Official Immunity

¶ 19         Public official immunity, a judicially-created doctrine, is “a derivative form” of

       governmental immunity which shields public officials from personal liability for

       claims arising from discretionary acts or acts constituting mere negligence, by virtue

       of their office, and within the scope of their governmental duties. Since the early

       twentieth century, the chief function of public official immunity has long been

       understood to shield public officials from tort liability when those officials truly

       perform discretionary acts that do not exceed the scope of their official duties. See

       generally Hipp v. Ferrall, 173 N.C. 167 (1917); Templeton v. Beard, 159 N.C. 63

       (1912). The immunity has been recognized in furtherance of two primary goals. First,

       it promotes the “fearless, vigorous, and effective administration” of government

       policies. Pangburn v. Saad, 73 N.C. App. 336, 344 (1985). It is presumed that in the

       absence of the immunity, liability concerns rather than the public interest may drive

       the actions of some public officials. Second, it mitigates the negative impact that
                                   BARTLEY V. CITY OF HIGH POINT

                                              2022-NCSC-63

                                           Opinion of the Court



       trepidation about personal liability might otherwise have on the willingness of

       individuals to assume public office. Id. (observing that, without public official

       immunity, the “threat of suit could . . . deter competent people from taking office”).

       See also Isenhour v. Hutto, 350 N.C. 601, 610 (1999) (“Public officials receive

       immunity because it would be difficult to find those who would accept public office or

       engage in the administration of public affairs if they were to be personally liable for

       acts or omissions involved in exercising their discretion.” (cleaned up).

¶ 20          Public official immunity has therefore never been extended to an official who,

       clothed with discretion, commits acts that are at odds with the protections afforded

       by the doctrine and which underlie its utility. An individual will not enjoy the

       immunity’s protections if his action “was (1) outside the scope of official authority, (2)

       done with malice, or (3) corrupt.” Wilcox v. City of Asheville, 222 N.C. App. 285, 230

       (2012) (citing Smith v. State, 289 N.C. 303, 331 (1976)), disc. review denied and appeal

       dismissed, 366 N.C. 574 (2013). Generally, public officials have been recognized as

       individuals who occupy offices created by statute, take an oath of office, and exercise

       discretion in the performance of their duties. Pigott v. City of Wilmington, 50 N.C.

       App. 401, 403–04 (1981); Gunter v. Anders, 114 N.C. App. 61, 67 (1994). North

       Carolina courts have deemed police officers engaged in performance of their duties as

       public officials for the purposes of public official immunity: “a police officer is a public

       official who enjoys absolute immunity from personal liability for discretionary acts
                                  BARTLEY V. CITY OF HIGH POINT

                                            2022-NCSC-63

                                         Opinion of the Court



       done without corruption or malice.” Campbell v. Anderson, 156 N.C. App. 371, 376

       (2003).

¶ 21         Our precedent instructs that “[i]t is well settled that absent evidence to the

       contrary, it will always be presumed ‘that public officials will discharge their duties

       in good faith and exercise their powers in accord with the spirit and purpose of the

       law.’ ” Leete v. Cty. of Warren, 341 N.C. 116, 119 (1995) (emphasis added) (quoting

       Huntley v. Potter, 255 N.C. 619, 628 (1961)). This Court has never regarded the

       presumption of good faith that attends a public officer’s actions as conclusive. When

       read in its full context, this language creates a rebuttable presumption that loses its

       force when a party produces competent and substantial evidence that an officer failed

       to discharge his duties in good faith. Id., 341 N.C. at 119 (plaintiffs have met their

       burden to overcome this presumption).

¶ 22         Significantly, our courts have recognized public official immunity as an

       affirmative defense that must be properly asserted by the defendant to receive its

       protection. See generally Fullwood v. Barnes, 250 N.C. App. 31 (2016); Mabrey v.

       Smith, 144 N.C. App. 119 (2001). In other words, the defendant must assert official

       immunity as an affirmative defense because

                    [a]s to such defenses, he is the actor, and hence he must
                    establish his allegations in such matters by the same
                    degree of proof as would be required if he were plaintiff in
                    an independent action. This is not a shifting of the burden
                    of proof; it simply means that each party must establish his
                    own case.
                                  BARTLEY V. CITY OF HIGH POINT

                                            2022-NCSC-63

                                          Opinion of the Court




       Speas v. Merchants’ Bank & Trust Co. of Winston-Salem, 188 N.C. 524, 531 (1924)

       (citations omitted); see also, 1 Kenneth S. Broun, Brandis and Broun on North

       Carolina Evidence § 32 n. 29, at 120 (4th ed. 1993). If the defendant cannot meet this

       burden of production, “he is not entitled to protection on account of his office, but is

       liable for his acts like any private individual.” Gurganious v. Simpson, 213 N.C. 613,

       616 (1938).

       C. Public Official Immunity Applied in this Case

¶ 23         To survive a motion for summary judgment based on public official immunity,

       a plaintiff must make a prima facie showing that the defendant-official’s tortious

       conduct falls within one of the immunity exceptions. Dempsey v. Halford, 183 N.C.

       App. 637, 640–41 (2007). A tortious act that is malicious thus pierces the cloak of

       official immunity that would otherwise bar suit and liability for the tortious act. Fox

       v. City of Greensboro, 279 N.C. App. 301, 2021-NCCOA-489, ¶ 51 (2021). This Court

       has held that “[a] defendant acts with malice when he wantonly does that which a

       man of reasonable intelligence would know to be contrary to his duty and which he

       intends to be prejudicial or injurious to another.” In re Grad v. Kaasa, 312 N.C. 310,

       313 (1984). Elementally, a malicious act is one which is “(1) done wantonly, (2)

       contrary to the actor’s duty, and (3) intended to be injurious to another.” Wilcox, 222

       N.C. App. at 289. “An act is wanton when it is done of wicked purpose or when done

       needlessly, manifesting a reckless indifference to the rights of others.” Yancey v. Lea,
                                  BARTLEY V. CITY OF HIGH POINT

                                            2022-NCSC-63

                                          Opinion of the Court



       354 N.C. 48, 52 (2001). “Gross violations of generally accepted police practice and

       custom” contributes to the finding that officers acted contrary to their duty. Prior v.

       Pruett, 143 N.C. App. 612, 623–24 (2001), disc. review denied, 355 N.C. 493 (2002).

¶ 24         We have held that “the intention to inflict injury may be constructive” intent

       where an individual's conduct “is so reckless or so manifestly indifferent to the

       consequences, where the safety of life or limb is involved, as to justify a finding of

       willfulness and wantonness equivalent in spirit to an actual intent.” Foster v.

       Hyman, 197 N.C. 189, 192 (1929). In the context of intentional tort claims, including

       assault and battery, “[w]anton and reckless behavior may be equated with an

       intentional act.” Pleasant v. Johnson, 312 N.C. 710, 715 (1985), and “evidence of

       constructive intent to injure may be allowed to support the malice exception to

       [public official] immunity.” Wilcox, 222 N.C. App. at 291.

¶ 25         Mr. Bartley claims that Officer Blackman acted with malice by body slamming

       him against the trunk of his car and tightly handcuffing him without justification.

       Thus, we decide whether, viewed in the light most favorable to Mr. Bartley, the

       evidence raises a genuine issue of material fact concerning whether Officer Blackman

       acted with malice; that is, whether his actions were wanton, contrary to his duty, and

       intended to injure Mr. Bartley. We hold that the evidence in this case does raise an

       issue of material fact with respect to this question.

¶ 26         At common law, a “law enforcement officer has the right, in making an arrest
                                  BARTLEY V. CITY OF HIGH POINT

                                            2022-NCSC-63

                                         Opinion of the Court



       and securing control of an offender, to use only such force as may be reasonably

       necessary to overcome any resistance and properly discharge his duties.” Lopp v.

       Anderson, 251 N.C. App. 161, 172 (2016). While an officer is vested with such a right,

       “[a police officer] may not act maliciously in the wanton abuse of his authority or use

       unnecessary and excessive force.” Myrick v. Cooley, 91 N.C. App. 209, 215 (1988). In

       similar fashion, our General Statutes dictate that a law enforcement officer is

       justified in using force upon an individual when and to the extent that the officer

       reasonably believes it necessary to prevent escape from custody or to effect an arrest

       of an individual who the officer reasonably believes has committed a criminal offense,

       unless the officer knows the arrest is unauthorized. See N.C.G.S. § 15A-401(d).

       Accordingly, a civil action for damages for assault and battery is available at

       common law against one who, for the accomplishment of a legitimate purpose, such

       as justifiable arrest, uses force which is excessive under the given circumstances.

       Lopp, 251 N.C. App. at 172(2016) (quoting Myrick, 91 N.C. App. at 215).

¶ 27         Mr. Bartley testified that Officer Blackman approached him from behind and

       “body slammed” him against the trunk of his car. Officer Blackman acknowledged

       during his deposition that Mr. Bartley did not resist arrest, verbally or physically

       threaten him, or try to evade the arrest before he placed Mr. Bartley in handcuffs. It

       is also undisputed that Mr. Bartley was unarmed during the encounter. Officer

       Blackman’s actions in these circumstances, as described by Mr. Bartley, using a body
                                  BARTLEY V. CITY OF HIGH POINT

                                            2022-NCSC-63

                                          Opinion of the Court



       slam maneuver to subdue an unarmed, nonresistant individual who posed no threat

       to him is evidence of malice.

¶ 28         Additional evidence of malice comes from Mr. Bartley’s testimony about how

       tightly Officer Blackman handcuffed him, Officer Blackman’s refusal to loosen the

       handcuffs, and the red marks and bruises that Mr. Bartley sustained to his wrist as

       a result. Furthermore, Mr. Bartley testified that Officer Blackman stated that if Mr.

       Bartley had done as he was initially told, he would not be in the situation that

       he was in, and that Mr. Bartley remained handcuffed for at least twenty minutes in

       front of neighbors, which is evidence of retaliation.

¶ 29         Cases from the federal courts are instructive on the question of whether tight

       handcuffing resulting in physical injury indeed constitutes excessive force and

       therefore some evidence of malice. The Third Circuit and the Sixth Circuit have

       affirmatively recognized the general proposition that excessively tight or forceful

       handcuffing, particularly handcuffing that results in physical injury, constitutes

       excessive force. See, e.g., Kopec v. Tate, 361 F.3d 772, 777 (3d Cir. 2004) (recognizing

       excessively tight handcuffing constitutes excessive force), cert denied, 543 U.S. 956

       (2004); Martin v. Hiedeman, 106 F.3d 1308, 1313 (6th Cir. 1997) (construing

       “excessively forceful handcuffing” as an excessive force claim).

¶ 30         The Sixth Circuit articulated its test for evaluating whether a handcuffing

       claim may survive summary judgment in Morrison v. Bd. Of Trs., 583 F.3d 394, 401-
                                    BARTLEY V. CITY OF HIGH POINT

                                              2022-NCSC-63

                                            Opinion of the Court



       02 (6th Cir. 2009). To state such a claim, a plaintiff must offer sufficient evidence to

       create a genuine issue of material fact that: (1) the plaintiff complained the handcuffs

       were too tight; (2) the officer ignored those complaints; and (3) the plaintiff

       experienced “some physical injury” resulting from the handcuffing. Id. See also

       McGrew v. Duncan, 937 F.3d 664, 668 (6th Cir. 2019) (holding that allegations of

       bruising and wrist marks create a genuine issue of material fact regarding whether

       an officer violated plaintiff’s right to be free from excessive force). Cf. Brissett v. Paul,

       No. 97-6898, 1998 WL 195945, at *4–5 (4th Cir. 1998) (unpublished) (affirming the

       district court’s decision that a police officer did not use excessive force because

       plaintiff did not offer evidence that he sustained any physical injury from being

       handcuffed and arms being held in painful position).

¶ 31          Mr. Bartley’s evidence establishes that he complained of his discomfort, and

       Officer Blackman refused to heed his complaints and loosen the handcuffs. To be sure,

       Officer Blackman’s testimony offers an entirely different description of the material

       facts. He testified that he effectuated Mr. Bartley’s arrest by “merely plac[ing] one

       hand on [Mr. Bartley’s] “wrist” and his other hand on [Mr. Bartley’s] “[u]pper back,”

       and leaning Mr. Bartley over the trunk lid of his car so that he was “[b]ending at the

       waist.” Officer Blackman further testified that he “took [Mr. Bartley] by the left arm

       and went to extend his arm and then to put it behind his back.” Officer Blackman

       also insisted that when Mr. Bartley refused his multiple orders to get back in his
                                    BARTLEY V. CITY OF HIGH POINT

                                               2022-NCSC-63

                                            Opinion of the Court



       vehicle, he was authorized to place Mr. Bartley in handcuffs to protect his safety and

       carry out the traffic stop. He emphasized in his testimony that his use of handcuffs

       “remained the least intrusive means reasonably necessary to carry out the purpose

       of the stop.” Officer Blackman’s testimony certainly creates a disputed issue of

       material fact; however, it is not the version of events that is determinative on

       summary judgment, where the question before us is whether the evidence in the light

       most favorable to the non-moving party is sufficient to establish malice that defeats

       a claim of public official immunity.

¶ 32          N.C.G.S. § 15A-401(d), as does the common law, prescribes that police officers

       have a duty to use only the force that is reasonably necessary in detaining an

       individual. The use of unreasonable, unnecessary, and excessive force is prohibited

       by law. Considering the facts in the light most favorable to Mr. Bartley, as we must,

       there is a panoply of evidence which establishes that a genuine issue of material fact

       exists as to whether Officer Blackman’s allegedly forcible tactics were contrary to his

       duty for purposes of establishing the first element of malice.3 Furthermore, Officer

       Blackman’s alleged statement to Mr. Bartley that he would not have been “in this



              3 The dissent states that “Officer Blackman had probable cause to arrest Bartley.”
       2022-NCSC-63, ¶ 45. Whether there was probable cause for an arrest is disputed, and it is
       also not determinative on the question of public official immunity. Where, as here, a plaintiff
       comes forward with evidence that an officer used excessive force to execute an otherwise valid
       arrest, such evidence may be sufficient to establish a genuine dispute of material fact
       concerning whether the officer acted wantonly or contrary to his duty within the meaning of
       the malice exception to public official immunity.
                                  BARTLEY V. CITY OF HIGH POINT

                                            2022-NCSC-63

                                         Opinion of the Court



       situation” had Mr. Bartley obeyed commands from Officer Blackman raises questions

       that can only be resolved by a jury. For example, is “this situation” that Officer

       Blackman referenced the situation of having just been body slammed and thrown into

       the trunk of a car, tightly handcuffed and bruised, and humiliated in front of

       neighbors following the commission of a traffic infraction? This statement creates a

       genuine issue of material fact concerning whether Officer Blackman’s allegedly

       gratuitous tactics manifested a reckless indifference to Mr. Bartley’s rights and were

       so reckless or manifestly indifferent to the consequences, where the safety of life

       and limb are involved, as opposed to being necessary for officer safety as Officer

       Blackman insists. See Wilcox, 222 N.C. App. at 291-92. Such a question is a factual

       one that is typically reserved for a jury. See, e.g., State v. McCombs, 297 N.C. 151,

       156 (1979); Leiber v. Arboretum Joint Venture, LLC, 208 N.C. App. 336, 348 (2010).

       Mr. Bartley has presented sufficient evidence of malice to create a disputed issue of

       material fact that prevents summary judgment on the ground of public official

       immunity.

                                       V.    Conclusion

¶ 33         To establish that Officer Blackman is not entitled to the defense of public

       official immunity, and thus to defeat his motion for summary judgment, Mr. Bartley

       produced evidence that Officer Blackman acted with malice when he arrested him.

       Viewing the facts that Mr. Bartley has proffered in support of his claim in the light
                                  BARTLEY V. CITY OF HIGH POINT

                                            2022-NCSC-63

                                          Opinion of the Court



       most favorable to him, we conclude that there is a genuine issue of material fact as

       to whether Officer Blackman acted with malice in carrying out his official duties.

¶ 34         The purpose of summary judgment is to dispose of claims in which there are

       no disputed issues as to any material facts such that “only questions of law are

       involved and a fatal weakness in the claim of a party is exposed.” Dalton v. Camp,

       353 N.C. 647, 650 (2001). Attempts to make credibility determinations or to resolve

       disputed versions of events in the course of prematurely disposing of this case serves

       only to confuse the role of a judge and a jury. Crocker v. Roethling, 363 N.C. 140, 142–

       43 (2009) (instructing that it is error for the trial court to enter summary judgment

       for defendant when the evidence forecast by plaintiff established a genuine issue of

       material fact to be properly decided by a jury). We therefore hold that the Court of

       Appeals did not err in affirming the trial court’s order partially denying Officer

       Blackman’s summary judgment motion on the basis of public official immunity.

             AFFIRMED.
             Justice BERGER dissenting.

¶ 35         It is a difficult time to be in law enforcement. The majority today makes it

       even more challenging by expanding exposure to personal liability for increasingly

       common encounters with recalcitrant members of our society. Because the majority

       effectively eliminates public official immunity for law enforcement officers in North

       Carolina, I respectfully dissent.

¶ 36         On August 23, 2017, at approximately 3:17 pm, Officer Blackman––at the time

       an eight-year veteran of the High Point Police Department––was driving in his

       unmarked patrol car on routine patrol. At the time, Officer Blackman was wearing

       his department “issued handgun on [his] right side, [his] departmental issued badge

       on [the front of his] belt, [and his] handcuffs and additional magazine on [his] left

       side.” Officer Blackman observed a 2017 Mercedes pass a truck “on the left over the

       double yellow line.” The vehicle was operated by Bruce Allen Bartley, a 5’7” white

       male. Officer Blackman testified that he viewed Bartley’s moving violation of passing

       the truck on the left over a double line as serious and as dangerous as the other

       violations he has observed and cited.

¶ 37         Officer Blackman attempted to initiate a traffic stop of Bartley’s vehicle,

       however due to oncoming traffic and an upcoming curve, Officer Blackman could not

       immediately and safely pass the truck in front of him to catch up to Bartley. As he

       overtook the truck, Officer Blackman activated his lights and siren and began
                                     BARTLEY V. CITY OF HIGH POINT

                                               2022-NCSC-63

                                            Berger, J., dissenting



       catching up with Bartley’s vehicle to make the traffic stop. Bartley turned onto Yates

       Mill Court, and Officer Blackman testified that he “was concerned that [Bartley] was

       aware [Officer Blackman] was behind him and [he] was attempting to make it to the

       – a house.”

¶ 38            Bartley pulled into the driveway at 1860 Yates Mill Court and Officer

       Blackman pulled in behind Bartley. Officer Blackman left his blue strobe lights on,

       but “as [he] was nearing the back of [Bartley’s] car,” he turned off his siren. Bartley

       got out of his vehicle and was “[h]eading towards the back” [of the vehicle] when he

       saw Officer Blackman. Officer Blackman got out of his vehicle and ordered Bartley

       back into the Mercedes. Bartley looked directly at Officer Blackman and ignored the

       order.

¶ 39            Bartley testified at a deposition that, in total, Officer Blackman told him to get

       back in the car “[t]wice.” Bartley’s response was, “[I] told him I was on private

       property” and “I was not getting back in the car”

¶ 40            Officer Blackman testified at his deposition that he “believed that there was

       an officer safety issue based on [Bartley] exiting the vehicle, approaching [Officer

       Blackman], [and] saying he’s on private property in the face of a traffic stop.” Officer

       Blackman testified “ultimately we got within arms reach of [each] other.” Because of

       Bartley’s actions, Officer Blackman believed that handcuffing Bartley “was the safest

       for both of [them].” At that point, Officer Blackman had no way of knowing what
                                  BARTLEY V. CITY OF HIGH POINT

                                            2022-NCSC-63

                                         Berger, J., dissenting



       Bartley’s intentions were toward him or toward any other aspect of the traffic stop.

       Officer Blackman told Bartley he was being detained, and Bartley admitted that

       Officer Blackman placed one hand on his wrist and the other on Bartley’s upper back.

       Bartley was “leaning over the vehicle . . . [b]ending at the waist,” when Officer

       Blackman went to handcuff him. Officer Blackman “took [Bartley] by the left arm

       and went to extend [Bartley’s] arm and then put it behind [Bartley’s] back, and as

       [Officer Blackman] did that, [Bartley’s] left arm tensed up and lifted up in a form of

       resistance.” At this point, Officer Blackman had probable cause to arrest Bartley for

       resisting a public officer pursuant to N.C.G.S. §14-223.

¶ 41         According to Bartley, he was in that position for “seconds” while Officer

       Blackman put on the handcuffs. When asked whether Bartley felt any contact with

       Officer Blackman’s body, Bartley responded, “[j]ust his hands.”

¶ 42         Summary judgment is “a device to bring litigation to an early decision on the

       merits without the delay and expense of a trial where it can be readily demonstrated

       that no material facts are in issue.” Kessing v. Nat’l Mortg. Corp., 278 N.C. 523, 533,

       180 S.E.2d 823, 829 (1971).

                    The purpose of summary judgment is to eliminate formal
                    trials where only questions of law are involved by
                    permitting penetration of an unfounded claim or defense in
                    advance of trial and allowing summary disposition for
                    either party when a fatal weakness in the claim or defense
                    is exposed. Caldwell v. Deese, 288 N.C. 375, 218 S.E.2d 379
                    (1975). “The device used is one whereby a party may in
                    effect force his opponent to produce a forecast of evidence
                                   BARTLEY V. CITY OF HIGH POINT

                                              2022-NCSC-63

                                           Berger, J., dissenting



                     which he has available for presentation at trial to support
                     his claim or defense. A party forces his opponent to give
                     this forecast by moving for summary judgment. Moving
                     involves giving a forecast of his own which is sufficient, if
                     considered alone, to compel a verdict or finding in his favor
                     on the claim or defense. In order to compel the opponent’s
                     forecast, the movant’s forecast, considered alone, must be
                     such as to establish his right to judgment as a matter of
                     law.” 2 McIntosh, N. C. Practice and Procedure, s 1660.5
                     (2d ed. Phillips Supp.1970).

       Moore v. Fieldcrest Mills, Inc., 296 N.C. 467, 470, 251 S.E.2d 419, 422 (1979).

       Summary judgment is appropriate “where a claim or defense is utterly baseless in

       fact, [or] where only a question of law on the indisputable facts is in controversy and

       it can be appropriately decided without full exposure of trial.” Kessing, 278 N.C. at

       533, 180 S.E.2d at 829. “[N]o matter how material a fact may be to the determination

       of an issue in a case, if it is patently false or its existence defies all common sense and

       reason, it is not genuine.” G. Gray Wilson, North Carolina Civil Procedure § 56-4 (3d

       ed. 2007).

¶ 43          This Court has held that public officials are entitled to a presumption that they

       will “discharge their duties in good faith and exercise their powers in accord with the

       spirit and purpose of the law.” Leete v. Cty. of Warren, 341 N.C. 116, 119, 462 S.E.2d

       476, 478 (1995). The party challenging the validity of a public officials’ actions bears

       a heavy burden; competent and substantial evidence is required to defeat this

       presumption. Id. For purposes of public official immunity, law enforcement officers

       engaged in the performance of their duties are public officials protected from liability
                                  BARTLEY V. CITY OF HIGH POINT

                                             2022-NCSC-63

                                          Berger, J., dissenting



       “for mere negligence.” See Smith v. State, 289 N.C. 303, 331, 222 S.E.2d 412, 430

       (1976). It is uncontroverted that Officer Blackman was performing his duties as a

       law enforcement officer when he initiated the traffic stop that led to Bartley’s arrest.

                    As long as a public officer lawfully exercises the judgment
                    and discretion with which he is invested by virtue of his
                    office, keeps within the scope of his official authority, and
                    acts without malice or corruption, he is protected from
                    liability. A defendant acts with malice when he wantonly
                    does that which a man of reasonable intelligence would
                    know to be contrary to his duty and which he intends to be
                    prejudicial or injurious to another. An act is wanton
                    when it is done of wicked purpose, or when done needlessly,
                    manifesting a reckless indifference to the rights of others.

       Grad v. Kaasa, 312 N.C. 310, 313, 321 S.E.2d 888, 890–91 (1984) (cleaned up).

¶ 44         As such, the burden now rests with plaintiff to show that Blackman acted with

       malice to overcome the presumption, and the trial court must decide “whether

       plaintiff sufficiently forecasted evidence for each element of malice.” Brown v. Town

       of Chapel Hill, 233 N.C. App., 257, 265, 756 S.E.2d 749, 755. Bartley has failed to

       make such a forecast of the evidence, and Officer Blackman is entitled to summary

       judgment because there is no genuine issue of material fact.

¶ 45         Officer Blackman had probable cause to arrest Bartley. Bartley committed a

       traffic infraction by crossing over a double yellow line to pass another vehicle, did not

       immediately pull over when Officer Blackman initiated his siren and strobe light, and

       resisted arrest after Officer Blackman had issued multiple commands which Bartley

       acknowledged he heard. Bartley admitted that refusing to obey a police officer’s
                                  BARTLEY V. CITY OF HIGH POINT

                                             2022-NCSC-63

                                          Berger, J., dissenting



       command is unlawful and acknowledged that he could understand Officer

       Blackman’s perspective in arresting Bartley.

¶ 46         The majority holds that genuine issues of material fact exist as to whether

       Officer Blackman acted with malice in performance of his duties when he allegedly

       used excessive force in arresting Bartley.         Specifically, the majority focuses on

       Bartley’s deposition testimony in which he alleged that Officer Blackman approached

       him from behind and “body slammed” him against the trunk of his car. The term

       “body slam” was used just once by Mr. Bartley in his deposition and twice in a written

       statement Bartley prepared for his own benefit.             Bartley’s testimony regarding

       Officer Blackman’s specific actions is wholly inconsistent with the definition of the

       term “body slam.” Merriam-Webster defines body slam as “a wrestling throw in

       which the opponent’s body is lifted and brought down hard to the mat.” Body-Slam,

       Merriam-Webster      Dictionary    (11th     ed.    2003);     see   also,   Body   Slam,

       https://www.dictionary.com/browse/body-slam (accessed June 7, 2022).                While

       Bartley’s single reference in his deposition to being body slammed may not be

       patently false, it appears to be baseless in fact in that it runs counter to his step-by-

       step testimony of Officer Blackman’s actions. According to Bartley, Officer Blackman

       had one hand on Bartley’s wrist and the other on Bartley’s upper back. It defies

       common sense that from this position Officer Blackman lifted Bartley’s body off the

       ground and then hurled him onto the trunk of Bartley’s vehicle, without any other
                                  BARTLEY V. CITY OF HIGH POINT

                                            2022-NCSC-63

                                         Berger, J., dissenting



       part of Officer Blackman’s body making contact with Bartley. In addition, Bartley

       testified that he suffered no harm, perceived, or otherwise, from Officer Blackman

       placing him on the trunk of his vehicle. The only purported harm that Bartley

       experienced during the entire encounter was related to the tightness of the handcuffs,

       not due to a body slam. It is undisputed that Officer Blackman had probable cause

       to arrest Bartley, and Officer Blackman was not acting contrary to his duty when he

       detained and handcuffed Bartley.

¶ 47         Bartley was also required to produce “competent and substantial evidence”

       that Officer Blackman possessed an intent to injure. To establish an intent to injure,

       “the plaintiff must show at least that the officer’s actions were so reckless or so

       manifestly indifferent to the consequences as to justify a finding of willfulness and

       wantonness equivalent in spirit to an actual intent.” Brown, 233 N.C. App. at 269,

       756 S.E.2d at 758 (cleaned up). The majority relies on Bartley’s testimony concerning

       how tightly Officer Blackman handcuffed him, Officer Blackman’s refusal to loosen

       the handcuffs, and the red marks and bruises that Bartley sustained to his wrist in

       finding that Officer Blackman’s use of force was done with an intent to injure.

¶ 48         The majority cites federal cases from the Third and Sixth Circuits recognizing

       the general proposition that excessively tight or forceful handcuffing, particularly

       handcuffing that results in physical injury, constitutes excessive force.     Fourth

       Circuit cases tend to support the opposite conclusion. For example, in Carter v.
                                  BARTLEY V. CITY OF HIGH POINT

                                            2022-NCSC-63

                                         Berger, J., dissenting



       Morris, the Fourth Circuit held that the plaintiff’s allegation that her handcuffs were

       too tight would not support an excessive force claim. 164 F.3d 215, 219 n.3 (4th Cir.

       1999). Additionally, in Cooper v. City of Virginia Beach, the Fourth Circuit affirmed

       an award of qualified immunity at the summary judgment stage in an excessive force

       claim based on unduly tight handcuffing. 817 F. Supp. 1310, 1319 (E.D. Va. 1993),

       aff’d, 21 F.3d 421 (4th Cir. 1994). In Cooper, the record indicated that the plaintiff

       was allegedly handcuffed so tightly that his hands grew numb. Id. The court found

       the excessive force claim deficient because the plaintiff failed to offer sufficient

       evidence of actual injury. Id. Notably, the court also stressed that the handcuffing

       in and of itself was not unreasonable, particularly in light of the plaintiff’s apparent

       intoxication. Id.

¶ 49         Officer Blackman testified that Mr. Bartley’s behavior was threatening and

       alarming, and Officer Blackman felt like he was in danger and believed that

       handcuffing Mr. Bartley “was the safest for both of [them].” Bartley alleged he

       suffered some purported redness to his wrists from the tightness of the handcuffs.

       One must strain to observe the purported injury in the exhibits contained in the

       record. Nonetheless, Bartley admitted he received no medical treatment and had no

       sensitivity, strange feeling, nerve damage, tingling, or lack of use of his wrists.

       Bartley could not even remember if the alleged redness on his wrists lasted until the

       next day.
                                     BARTLEY V. CITY OF HIGH POINT

                                               2022-NCSC-63

                                            Berger, J., dissenting



¶ 50          Finally, as evidence of actual intent, the majority cites Bartley’s testimony that

       Officer Blackman made the comment that if Bartley had done as he was instructed,

       he would not be in “this situation.” The majority also cites the fact that Mr. Bartley

       remained handcuffed for at least twenty minutes in front of neighbors as evidence of

       retaliation.

¶ 51          This is not the “competent and substantial evidence” that plaintiff needs to

       overcome his heavy burden. Officers routinely make remarks to inform individuals

       why they have been placed into handcuffs or in the patrol vehicle. An officer acting

       in accordance with his training would attempt to deescalate the situation by

       explaining to an individual who refused to follow commands that his or her actions

       are the reason for their situation. It certainly is an accurate statement that had

       Bartley simply complied with the officer’s instructions he would not have been

       handcuffed and arrested. At any rate, this statement is not evidence of “retaliation”

       and it is not sufficient for plaintiff to overcome his heavy burden.1

¶ 52          Bartley has not produced “competent and substantial evidence” necessary to

       carry his “heavy burden” to forecast specific facts constituting malice, and Officer

       Blackman is entitled to judgment as a matter of law. To hold otherwise would




              1 It is also worth noting that Officer Blackman took the time to turn the ignition of
       Bartley’s car on so that Bartley’s cat, which was in the back of his vehicle, would not overheat
       during the encounter. This further negates any notion that Officer Blackman was acting
       with malice.
                           BARTLEY V. CITY OF HIGH POINT

                                     2022-NCSC-63

                                  Berger, J., dissenting



effectively eliminate public official immunity for law enforcement officers and expose

them to personal liability for every encounter in which an arrest is made.

Unfortunately, the majority does just that, and being a law enforcement officer in

North Carolina just became even more challenging.

      Chief Justice NEWBY and Justice BARRINGER join in this dissenting

opinion.